law library, the prison relied on the paging system, and the prison lacked
                  persons trained in the law. Appellant failed to demonstrate cause for the
                  delay. Appellant failed to demonstrate that the prison failed to provide
                   adequate means of accessing legal research materials or that the prison
                  lacked inmate law clerks. Appellant further failed to demonstrate that
                   any alleged deficiencies excused his more than 13-year delay.
                                             Next, appellant claimed that he recently discovered evidence
                  not presented at trial due to ineffective assistance of counsel. The
                   evidence appears to be statements of one of the victims at the preliminary
                  hearing and inconsistent statements to the police. This claim was
                  reasonably available to be raised in a timely petition and ineffective
                   assistance-of-counsel claims that are themselves procedurally barred
                   cannot establish good cause. Hathaway v. State, 119 Nev. 248, 252-53, 71
                  P.3d 503, 506 (2003); see also Edwards v. Carpenter, 529 U.S. 446, 453
                   (2000).
                                             Finally, appellant appeared to argue that a fundamental
                   miscarriage of justice should overcome application of the procedural time
                  bar. Appellant did not demonstrate actual innocence because he failed to
                   show that "it is more likely than not that no reasonable juror would have
                   convicted him in light of. . . new evidence."              Calderon v. Thompson, 523
                  U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see
                  also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                  Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We




SUPREME COURT
        OF
     NEVADA
                                                                     2
(0) 1947A


                I rq-P4.!W:5'iV7:=S7-261.1
                      therefore conclude that the district court did not err in denying appellant's
                      petition. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                          Gibbons



                                                          Douglas




                      cc: Hon. Janet J. Berry, District Judge
                           James Derrick Hundley
                           Attorney General/Carson City
                           Washoe County District Attorney
                           Washoe District Court Clerk



                            2We have reviewed all documents that appellant has submitted in
                      proper person to the clerk of this court in this matter, and we conclude
                      that no relief based upon those submissions is warranted. To the extent
                      that appellant has attempted to present claims or facts in those
                      submissions which were not previously presented in the proceedings
                      below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A     4-:•:




                                                                                                  F41:***41